UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6241



JEFFREY MCFADDEN,

                                             Plaintiff - Appellant,

          versus


CALVIN WASHINGTON, Chief Investigator for Wil-
liamsburg County Sheriff’s Department; DENNIS
PARROTT, Narcotics Officer for Williamsburg
County Sheriff’s Department; ERNEST L. HAMP-
TON, then Narcotics Officer for Williamsburg
County Sheriff’s Department; OLIVER MILLER,
Confidential Informant for Williamsburg County
Sheriff’s Department,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Falcon B. Hawkins, Chief District
Judge. (CA-98-2065-5-11JI)


Submitted:   May 13, 1999                    Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey McFadden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey McFadden filed an untimely notice of appeal.    We dis-

miss for lack of jurisdiction. The time periods for filing notices

of appeal are governed by Fed. R. App. P. 4.    These periods are

"mandatory and jurisdictional." Browder v. Director, Dep't of Cor-

rections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders.   Fed. R. App. P. 4(a)(1).

The only exceptions to the appeal period are when the district

court extends the time to appeal under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on August 21, 1998;

McFadden's notice of appeal was filed on February 18, 1999, which

is beyond the thirty-day appeal period. McFadden's failure to note

a timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of his ap-

peal.   We therefore dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           DISMISSED




                                2